Name: Commission Regulation (EEC) No 471/90 of 23 February 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 48/38 Official Journal of the European Communities 24. 2. 90 COMMISSION REGULATION (EEC) No 471/90 of 23 February 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 380/90 (V Having regard to Council Regulation (EEC) No \ 569172 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (i), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 339/90 Q, as amended by Regulation (EEC) No 398/90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for olza and rape seed, the abate ­ ment of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 339/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza and rape will be confirmed or replaced as from 24 February 1990 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 24 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 280, 29. 9. 1989, p. 2. \3) OJ No L 164, 24. 6. 1985, p. 11 . b) OJ No L 41 , 15. 2. 1990, p. 16. 0 OJ No L 167, 25. 7. 1972, p. 9. OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 37, 9. 2. 1990, p. 14. M OJ No L 42, 16. 2. 1990, p. 50. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47 . (&gt; ») OJ No L 183 , 3 . 7. 1987, p. 18 . 24. 2. 90 Official Journal of the European Communities No L 48/39 ANNEX I Aids to colza and tape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 0) 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,404 25,482 25,469 25,813 23,047 22,000 2. Final aids : \ \ \ (a) Seed harvested and processed in : \  Federal Republic of Germany Il (DM) 60,25 60,44 60,41 61,26 54,79 52,50  Netherlands (Fl) 67,01 67,22 67,18 68,09 60,79 58,23  BLEU (Bfrs/Lfrs) 1 226,68 1 230,45 1 229,82 1 246,43 1 112,87 1 062,31  France (FF) 193,48 194,05 193,91 196,58 174,86 166,90  Denmark (Dkr) 226,86 227,56 227,44 230,51 205,81 196,28  Ireland ( £ Irl) 21,534 21,598 21,582 21,879 19,462 18,576  United Kingdom ( £) 16,368 16,405 16,353 16,579 14,31 1 13,762  Italy (Lit) 42 489 42 613 42 577 43 168 38 322 37 856  Greece (Dr) 4 505,65 4 513,93 4 476,77 4 524,49 3 907,29 4 283,60 (b) Seed harvested in Spain and || Il processed : Il\ IlIlll  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 270,63  in another Member State (Pta) 3 578,40 3 590,64 3 587,15 3 633,35 3 214,05 3 122,45 (c) Seed harvested in Portugal and Illl\ processed : IIIlII\\II  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 286,33 5 301,07 5 286,79 5 341,02 4 769,22 4 710,31 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 48/40 Official Journal of the European Communities 24. 2. 90 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 ?(') 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,904 27,982 27,969 28,313 25,547 24,500 2. Final aids : l I \ (a) Seed harvested and processed in : \  Federal Republic of Germany l \ (DM) 66,15 66,34 66,32 67,16 60,69 58,40  Netherlands (Fl) 73,61 73,81 73,78 74,69 67,39 64,83  BLEU (Bfrs/Lfrs) 1 347,40 1 351,17 1 350,54 1 367,15 1 233,59 1 183,03  France (FF) 212,72 213,30 213,16 215,82 194,10 186,14  Denmark (Dkr) 249,18 249,88 249,76 252,84 228,14 218,61  Ireland ( £ Irl) 23,676 23,740 23,724 24,021 21,603 20,717  United Kingdom ( £) 18,129 18,166 18,114 18,340 16,071 15,537  Italy (Lit) 46 739 46 863 46 827 47 418 42 572 42 196  Greece (Dr) 4 985,59 4 993,87 4 956,70 5 004,43 4 387,23 4 807,38 (b) Seed harvested in Spain and ll IlII processed : ll \\  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 652,87  in another Member State (Pta) 3 960,64 3 972,88 3 969,39 4 015,59 3 596,29 3 504,69 (c) Seed harvested in Portugal and IlII l processed : llll II  in Portugal (Esc) 499,40 499,40 499,40 499,40 499,40 512,33  in another Member State (Esc) 5 785,73 5 800,47 5 786,19 5 840,43 5 268,62 5 222,64 (*) Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 24. 2. 90 Official Journal of the European Communities No L 48/41 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU) : \  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,441 34,572 34,703 34,814 28,494 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 81,61 81,92 82,23 82,53 67,75  Netherlands (Fl) 90,85 91,20 91,54 91,83 75,16  BLEU (Bfrs/Lfrs) 1 663,05 1 669,38 1 675,70 1 681,06 1 375,89  France (FF) 262,91 263,90 264,88 265,71 216,09  Denmark (Dkr) 307,56 308,73 309,90 310,89 254,45  Ireland ( £ Irl) 29,262 29,372 29,481 29,573 24,050  United Kingdom ( £) 22,640 22,714 22,774 22,802 17,619  Italy (Lit) 57 809 58 023 58 238 58 417 47 347  Greece (Dr) 6 217,71 6 236,22 6 227,97 6 221,14 4 810,91 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 262,55 4 282,87 4 301,03 4 311,39 3 353,35 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 696,48 7 722,41 7 737,39 7 742,77 6 407,06  in another Member State (Esc) 7 528,26 7 553,63 7 568,28 7 573,54 6 267,02 3. Compensatory aids :  in Spain (Pta) 4 232,66 4 252,98 4 271,14 4 281,50 3 323,45 4. Special aid : \  in Portugal (Esc) 7 528,26 7 553,63 7 568,28 7 573,54 6 267,02 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period 2 3 4 5 6 7 DM 2,042380 2,038340 2,033810 2,030040 2,030040 2,019290 Fl 2,300220 2,297120 2,293080 2,289370 2,289370 2,277770 Bfrs/Lfrs 42,675200 42,663700 42,641200 42,617600 42,617600 42,551900 FF 6,934730 6,934460 6,934140 6,935510 6,935510 6,935670 Dkr 7,881100 7,889470 7,899810 7,906840 7,906840 7,930470 £Irl 0,769968 0,769952 0,770015 0,769905 0,769905 0,771407 £ 0,716705 0,718972 0,721319 0,723351 0,723351 0,729327 Lit 1 514,91 1 517,10 1 519,92 1 521,75 1 521,75 1 527,18 Dr 192,56900 193,69300 195,68200 197,23000 197,23000 203,16400 . Esc 180,05200 180,69000 181,63300 182,62900 182,62900 185,74900 Pta 131,92900 132,27500 132,70900 133,08900 133,08900 134,28100